Name: Council Regulation (EEC) No 597/82 of 15 March 1982 suspending in respect of Greece certain commercial policy measures applicable to imports originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3 . 82 Official Journal of the European Communities No L 72/19 COUNCIL REGULATION (EEC) No 597/82 of 15 March 1982 suspending in respect of Greece certain commercial policy measures applicable to imports originating in the USSR THE COUNCIL OF THE EUROPEAN COMMUNITIES, particular difficulties for that Member State s trade and economy, HAS ADOPTED THIS REGULATION : Article 1 Application of the measures provided for by Regula ­ tion (EEC) No 596/82 is hereby suspended in respect of imports into Greece. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 596/82, certain commercial policy measures were adopted in respect of imports originating in the USSR ('), Whereas, in view of the stage reached at present in the progressive integration of the Hellenic Republic into the customs union on which the Community is based, application of the measures referred to above as regards imports into Greece of the products concerned should be suspended provisionally in order to avoid Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1982. For the Council The President W. DE CLERCQ (') See page 15 of this Official Journal .